                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

 RUTH MERCADO                                                          Bankruptcy Case Number
                                                                       19-82310-CRJ-13
        Debtor,

 RUTH MERCADO

        Plaintiff,

 v.                                                                    Adversary Proceeding No:
                                                                       20-80059-CRJ
 SN SERVICING CORPORATION,
 US BANK TRUST NATIONAL
 ASSOCIATION AS TRUSTEE OF THE
 IGLOO SERIES IV TRUST, and NATIONSTAR
 MORTGAGE LLC D/B/A MR. COOPER


        Defendants.
                         ORDER APPROVING MOTION TO APPROVE
                            COMPROMISE AND SETTLEMENT

        This matter came before the Court for hearing on October 26, 2020 upon Debtor’s
 Motion to Approve Compromise and Settlement. Proper notice of the hearing was given and
 appearances were made by John Larsen, counsel for the Debtor, Michele T. Hatcher, Chapter 13
 Trustee, and Richard Blythe, counsel for the Bankruptcy Administrator.

        The Court considered the Motion and it is therefore ORDERED, ADJUDGED and
 DECREED that the Motion to Approve Compromise and Settlement is hereby APPROVED.

        1. SN Servicing Corporation and U.S. Bank Trust National Association as Trustee of the
            Igloo Series IV Trust shall within thirty days of the date of this Order distribute the
            settlement proceeds in the amount of $4,500.00 as follows: to John Larsen, counsel
            for Debtor, the amount of $4,050.00 of which he will retain $3,600.00 for attorney
            fees and will remit $450.00 directly to the Debtors as allowed by her exemptions.


        2. SN Servicing Corporation and U.S. Bank Trust National Association as Trustee of the
            Igloo Series IV Trust shall within thirty days of the date of this Order distribute to the



Case 19-82310-CRJ13        Doc 51    Filed 11/16/20 Entered 11/16/20 16:36:49               Desc Main
                                    Document     Page 1 of 2
              Chapter 13 Trustee the amount of $450.00 to be remitted to Michele T. Hatcher,
              Chapter 13 Trustee, 3789 Momentum Place, Chicago, IL 60689-5337 and to include
              the Debtors’ name and bankruptcy case number 19-82310-CRJ-13 on the remittance.
              The Chapter 13 Trustee is authorized to distribute the proceeds received to the
              allowed claims of unsecured creditors, increase the base amount due under the Plan
              and take a fee on the disbursement.


          3. The Clerk’s office is hereby directed to close this Adversary Proceeding once the
              time for distributing the settlement proceeds expires with no further pleadings having
              been filed.


 Dated this the 16th day of November, 2020.


                                                       /s/ Clifton R. Jessup, Jr.
                                                       Clifton R. Jessup, Jr.
                                                       United States Bankruptcy Judge


 Order Prepared by:
 John C. Larsen
 OF COUNSEL:
 LARSEN LAW P.C.
 1733 Winchester Road
 Huntsville, Alabama 35811
 (256) 859‐3008
 john@larsenlaw.com


 CONSENTED TO BY:
 Michele T. Hatcher
 Chapter 13 Trustee

 Richard Blythe
 Bankruptcy Administrator




Case 19-82310-CRJ13          Doc 51    Filed 11/16/20 Entered 11/16/20 16:36:49            Desc Main
                                      Document     Page 2 of 2
